PER CURIAM
Defendant challenges the trial court’s sentence in his appeal of his convictions for four counts of unlawful taking of wildlife, ORS 498.012, four counts of unlawful sale of wildlife, ORS 498.022, and one count of failure to keep or submit fish records. ORS 508.540. All of the convictions are Class A misdemeanors. ORS 161.555(3).
The state concedes that the trial court erred in sentencing, and we accept its concession. Accordingly, we remand for resentencing.
Defendant’s other assignments of error do not require discussion.
Convictions affirmed; remanded for resentencing.